The offense is operating a moving picture show on Sunday; the punishment, a fine of fifty dollars.
It was alleged in the complaint and information that appellants were "proprietor, agent and employee of a place of public amusement," etc., which was kept open on Sunday and for admission to which a fee was charged.
There is no evidence in the record supporting the allegation that appellants were the proprietors of the picture show. On the contrary, the state's testimony shows that said parties were agents and not proprietors.
The complaint and information are defective in that in undertaking to charge appellants as "agent or employee" the principal or proprietor is not named. It was incumbent upon the state to name the principal or proprietor, or, if such party was not known, to so allege. Roy Brockman et al. v. The State, Opinion No. 13,455, delivered May 21, 1930.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.